UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
ORDER
- against -
58 15 Cr. 536
IRFAN AMANAT,

Defendant.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

At today’s conference, counsel informed the Court that a draft presentence
investigation report (“PSR”) has been prepared by the Probation Department, and objections
have been submitted. Counsel are directed to resolve the objections to the draft PSR as soon as
possible.

A final PSR is to be issued by June 4, 2021. Any sentencing submissions on
behalf of the Defendant are due by July 16, 2021. The Government’s sentencing submission is
due by July 30, 2021.

The sentencing of Defendant Irfan Amanat will take place on August 17, 2021 at
4:00 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley
Square, New York, New York.

Dated: New York, New York
May 4, 2021 SO ORDERED.

Falk

Paul G. Gardephe 7
United States District Judge

 
